Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on September 03, 2021 is received.
Claims 1-12 are pending in this application, claims 1-8 and 10-12 are withdrawn from further consideration (see Restriction/Election below), and claim 9 was examined on the merits.

Restriction/Election:
Applicant’s election without traverse of Group V, claim 9, in the reply filed on 09/03/2021 is acknowledged. 
Claims 1-8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.



Claim Rejections - 35 USC § 101
(Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 9 is rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 


Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; 
or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.

In this case, claims 9 reads:
9. A double-stranded RNA-containing lactic acid bacterium, wherein the content of double-stranded RNA is 20 ng or more per mg of dry bacterial cells.



Therefore, claim 9 is directed toward products of nature, i.e., naturally occurring lactic acid bacterium and its natural ability or quality, i.e., double-stranded RNA content, thus the claim as a whole is directed to a judicial exception.

Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.

In this case, claim 9 is directed to a judicial exception, i.e., naturally occurring double-stranded RNA containing lactic acid bacterium and its natural ability or quality, i.e., double-stranded RNA content of 20 ng or more per mg/of dry bacterial cells, and the claim does not integrate the judicial exception into a practical application of that exception (Answer to Step 2A Prong Two: No).
	Although paragraph [0010] of applicant’s specification teaches “increasing the content of double-stranded RNA in a lactic acid bacterium by culturing the lactic acid bacterium that is generally cultured under a non-aeration condition under an aeration condition”.
However, there is no evidence of a new function or property that is not associated with the inherent double-stranded RNA producing capability of the lactic acid bacterium naturally, as such the claimed lactic acid bacterium as a whole does not display any markedly different characteristics compared to the naturally occurring counterpart(s). There is no evidence of any markedly different functional characteristic other than inherent function of producing double-stranded RNA (Also see 102/103 rejection below).
Funk Brothers the Supreme court concluded that naturally-occurring bacteria, isolated from their natural surroundings, was not patent eligible: “[t]he qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of the knowledge of all men…manifestations of laws of nature, free to all…and reserved exclusively to none…” the qualities of the bacteria being “.. the work of nature…unaltered by the hand of man.”
Therefore, the claim as a whole does not amount to significantly more than the exception itself (Answer to Step 2B: No). 

Therefore, the subject matter of claim 9 as a whole is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawashima et al. (Immunity. 2013 Jun 27;38(6):1187-1197. Epub 2013 Jun 20, and Supplemental Information pages 1-13) as evidenced by BioNumbers (B10NUMB3R5, The database of .

Claim Interpretation:
Applicant’s specification paragraph [0063] expressly teaches:
“[0063] The bacterial cells, the bacterial component, and the culture as the double-stranded RNA-containing lactic acid bacterium can be any one kind thereof alone or a combination of two or more kinds thereof. For example, they may be a material obtained by isolating double-stranded RNA from the bacterial cells, the bacterial component, and the culture of the double-stranded RNA-containing lactic acid bacterium.”


Therefore, based on applicant’s definition the claimed double-stranded RNA-containing lactic acid bacterium is being interpreted as lactic acid bacterial cells, the bacterial component, and the culture as the double-stranded RNA-containing lactic acid bacterium can be any one kind thereof.

Regarding claim 9, Kawashima et al. disclose a double-stranded RNA-containing lactic acid bacterium, wherein the content of double-stranded RNA is 20 ng or more (dsRNA produced by culture of intestinal content comprising lactic acid bacteria corresponding to 6.5 ng +14 ng + 7 ng + 12 ng = about 40 ng total) (see for example, p. 1190 right-hand column, and Supplemental information p. 7 Figure S5A and related descriptions, dsRNA in “ng” from jejunum, ileum, cecum, and colon, contents of about 6.5 ng +14 ng + 7 ng + 12 ng, also p. 9 Table S1A. lactic acid bacteria, p. 10 Table S2). 

Although Kawashima et al. do not explicitly disclose the unit “per mg of dry bacterial cells”, however Kawashima et al. disclose 2.5 ml of the intestinal contents suspension containing nucleic acid was adjusted to 2.0 of absorbance at 600 nm (see p. 13 of “Supplemental Information” 3rd paragraph lines 3-5). Also, before the effective filing date of the invention it was well known in the art that one unit of “OD600” corresponds to a cell dry weight of 0.3 g/liter (see BioNumbers one unit of “OD600” corresponds to a cell dry weight of 0.3 g/liter), therefore Kawashima et al. adjusted 2.5 ml to 2.0 unit of absorbance at 

	In alternative, 

Kawashima et al. teach a double-stranded RNA-containing lactic acid bacterium, wherein the content of double-stranded RNA is 20 ng or more (dsRNA produced by culture of intestinal content comprising lactic acid bacteria corresponding to 6.5 ng +14 ng + 7 ng + 12 ng = about 40 ng) (see for example, p. 1190 right-hand column, and Supplemental information p. 7 Figure S5A and related descriptions, dsRNA in “ng” from jejunum, ileum, cecum, and colon, contents of about 6.5 ng +14 ng + 7 ng + 12 ng, also p. 9 Table S1A. lactic acid bacteria, p. 10 Table S2). 

Although Kawashima et al. do not explicitly teach “mg of dry bacterial cells”. However, as explained above, Kawashima et al. teach 2.5 ml of the intestinal contents suspension containing nucleic acid was which was adjusted to 2.0 of absorbance at 600 nm (see p. 13 of “Supplemental Information” 3rd paragraph lines 3-5). Also, before the effective filing date of the invention it was well known in the art that one unit of “OD600” corresponds to a cell dry weight of 0.3 g/liter (see BioNumbers one unit of “OD600” corresponds to a cell dry weight of 0.3 g/liter), therefore Kawashima et al. adjusted 2.5 ml to 2.0 unit of absorbance at 600nm, and one unit of “OD600” corresponds to a cell dry weight of 0.3 g/liter, therefore 2.0 unit of absorbance at 600nm corresponds to 2.0 X 0.3 g/L = 0.6 g/L and dry cell weight of 2.5 ml intestinal contents will be equivalent of 2.5 ml X 0.6 g/L divided by 1000 ml = 1.5 mg dry cell weight of double-stranded RNA-containing lactic acid bacterium.


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651